Case 1:18-cv-00668-WES-PAS Document 12 Filed 12/17/18 Page 1 of 3 PageID #: 143



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODEISLAND

  UNITED STATES OF AMERICA,
                                 Plaintl鶴

                V.
                                                          Civil Action NO.
  LUCKY DOG LLC,D/B/A INDEPENDENT                         18-CV‐ 668-WES‐ PAS
  CATALOGUE SERVICES,DESTINY
  MERCHANDISE LLC D/B/A PREMIUM
  OPPORTUNITIES&INCENTIVES,
  PREMIER CAGING SERVICES,MICHAEL
  SHINE,MEAGAN QUININ SHINE,and
 MELISSA PINELLI,individually and as
 ofFlcers,cmployees,and agents ofLUCKY
 DOG LLC,DESTINY MERCHANDISE LLC
 and PREMIER CAGING SERVICES,
                                 Dcfendants.


        STIPULAT10N AND PROPOSED ORDER CONTINUINC PRELIMINARY
                INJUNCT10N HEAIRING AND ASSOCIATED DATES
         WHEREAS,Plaintiffthe United States of Amcrica commenced this action on December

 H,2018 by■ ling a complaint(Docket No.1)under 18 U.S,C.§ 1345,and mo宙 ng for a temporary

 restraining order and preliminary ittunCtiOn(Docket No_2)againSt an allcged mail fraud scheme;

 and

         WHEREAS,on DeceFnber ll,2018,the United States District Court for the District of

 Rhodc lsland(Smith,C,J.),fo110Wing a′ α″
                                        た hearing,issued a temporary restraining orderin this

 action(Docket No.11)flnding tllat probable cause exists for the ordcr and that the requisite

 statutory conditions had been incti and


         WHEREAS,the Court set this matter down for hearing on the Plaintifrs motion for

 preliminary ittunC●   On on December 21,2018,at 3:00 PM;and




                                                 1
Case 1:18-cv-00668-WES-PAS Document 12 Filed 12/17/18 Page 2 of 3 PageID #: 144



          WHEREAS, following service of thc temporary restraining ordcr, the complaint,

  summons,McManus Declaration and the United States'Motion for Preliminary lttunctiVe Relie鳥

  the parties have conferred;and

          WHEREAS Deお ndants           wish to engage in discussions with Plaintiff regarding the

  requestcd rcliet WhiCh might narrOw,reduce,or eliminate the necd for motion practice,without

  waiving any defensc or making any adl■ ission as to the allcgations sct fbrth in the Plaintiffs

  Complaint at this time;


 NOW,THEREFORE,ITIS HEREBY STIPULATED AND AGREED BY THE PARTIES,AND
 ITIS ORDERED BY THE COURT AS FOLLOWSi

          1.That the preliminary ittunCtiOn hcaring in this action presently set for December 21,

               2018beattOumcdtoFcbruary21,2019,or a date thcrcater convcnientto and sclected

               by the Court:                                                        ,2419, in Courtroom

                            at the Unitcd States Courthousc, l Exchange Terracc,Providcnce,Rllode

               Island,02903;

         2.    That Defcndants shan flle and servc any opposition papcrs to the Piaintifrs preliminary


               ittunCtiOn motion seven days before the reschedulcd preliminary iniunCtiOn hearing;
          う０




               That Plaintiff United States flle and serve its reply papers(if any)in Suppolt of the

               prclimintt ittunCtiOnmotionthrcc days before the rescheduled preliminary ittunCtiOn


               hcaring;

         4,    That Dcfendants'time to answcr or othcrwise resPond to thc Complaint be extendcd

               by 30 days from the date itis prcscntly due in accordance with Rule 12(a),or February

               28,2019,whichever is iatcr;




                                                      2
Case 1:18-cv-00668-WES-PAS Document 12 Filed 12/17/18 Page 3 of 3 PageID #: 145



        5. That the ex parte Temporary Restraining     Order issued by the Court on December 11,

            2018 (ECF Doc.    #l l) remain in place on consent of all Defendants, pending   the   Court's

            ruling on Plaintifls preliminary injunction application, with all parties' claims and

            defenses preserved.

   FOR PLAINTIFF THE UNITED STATES:                           FOR DEFENDANTS:
     STEPHEN G.DAMBRUCH                                       Michael Shine
     United States Attorney                                   Meagan Quinn Shine
     E)istrict ofRhode lsland                                 Melissa Pinelli
                                                              Lucky Dog, LLC
                                                              Destiny Merchandise, LLC




                                                      By:
     Zachary A.Cunha                                          William P. Devereaux
     Assistant UoS.Attorney                                   Pannone Lopes                 &0'Gara,LLC
     United States Attorney's Offlce                          1301 At、 vood Avc,     ite 215N
     50 Kennedy Plaza,8th Floor                               Johnston,R102919
     Providence,Rhode lsiand 02903                            (401)824-5100
     (401)709-5000                                            Email:wdevereauxの ,ldolaw.com
     Email:Zacharv.Cunhaの usdoi_AQv




 S00RDERED:

 Hon.William E.Smith
 ChicfJudge,U.S.District Court
